Title: John Bondfield to the American Commissioners, 4 July 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, July 4, 1778: The Union left Edenton on June 6 and arrived here on the 2nd but unfortunately, after so short a passage, brought no news. Accounts come in of losses on the Carolina coast caused by pilots’ misconduct; the inhabitants mislead our ships or refuse help, and the state government should take notice. Mr. Sartine has invited local merchants to unite in fitting out privateers, and offered to lend cannon for the duration at the King’s expense.
Mr. James Willing led the party that cut off the English settlements on the Mississippi; a vessel recently arrived here from New Orleans with a cargo estimated at a million livres. Many ships have come from the French islands; one learned from an English frigate that the British were only waiting to attack until they learn how Count d’Estaing behaves on reaching America. A rumor, probably fabricated here, tells of a battle between Washington and Clinton in which the latter prevailed.
The compliments of the day, which we plan to celebrate in the usual style.>
